762 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SHATTERPROOF GLASS CORPORATION, ENVIRONMENTAL GLASS PRODUCTSDIVISION, A DELAWARE CORPORATION,PLAINTIFF/COUNTER DEFENDANT-APPELLEE,v.LAKE COUNTY GLASS, INC., AN INDIANA CORPORATION,DEFENDANT/COUNTER PLAINTIFF-APPELLANT.
NO. 84-1280
United States Court of Appeals, Sixth Circuit.
3/12/85

ORDER
BEFORE:  KENNEDY, CONTIE, and WELLFORD, Circuit Judges.


1
This matter is before the Court upon consideration of plaintiff's motion to dismiss defendant's appeal of a December 29, 1984 district court order denying rehearing of a previous order fixing the amount of attorney's fees.  Plaintiff also requests that the Court award it costs incurred on appeal.  Defendant has filed a response.


2
Rule 4(a), Federal Rules of Appellate Procedure, requires the filing of a notice of appeal within 30 days of the judgment or order appealed from.  The timely filing of the notice of appeal is mandatory and jurisdictional.  Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257 (1978); Peake v. First National Bank & Trust Company of Marquett, 717 F.2d 1016 (6th Cir. 1983).  Once the judgment of February 24, 1983 was rendered, the attorney's fees determined on December 6, 1983 and the order denying rehearing entered on December 29, 1983, there was nothing left for the district court to decide.  The appeal, therefore, should have been filed no later than January 30, 1984.  Defendant did not file a notice until April 23, 1984.  This Court lacks jurisdiction over an appeal from any of the district court orders.


3
It is ORDERED that plaintiff's motion to dismiss defendant's appeal is granted and the appeal is dismissed.  It is further ORDERED that plaintiff's motion for costs is granted.